Case: 13-10339      Document: 00512652915         Page: 1    Date Filed: 06/04/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                    No. 13-10339                            June 4, 2014
                                  Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

LISHON MARCELLE HUDSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 4:12-CV-828
                             USDC No. 4:09-CR-137-1


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Lishon Marcelle Hudson, now federal prisoner # 39081-177, has
appealed the denial of his motion under 28 U.S.C. § 2255 challenging his
conviction of possession of a controlled substance with intent to distribute, for
which he was sentenced in the middle of the guidelines range to a 135-month




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10339    Document: 00512652915     Page: 2   Date Filed: 06/04/2014


                                 No. 13-10339

term of imprisonment and to a four-year period of supervised release. See
United States v. Hudson, 422 F. App’x 343 (5th Cir. 2011) (direct appeal).
      On this record, Hudson cannot carry his heavy burden of showing that
there is a reasonable probability that, but for counsel’s unprofessional errors
in failing to object to the simultaneous application of U.S.S.G. §§ 3C1.2 and
4B1.1(b), the district court would have imposed a more lenient sentence. See
Lafler v. Cooper, 132 S. Ct. 1376, 1384 (2012); United States v. Wines, 691 F.3d
599, 604 (5th Cir. 2012).
      Hudson’s conclusional argument, related to counsel’s failure to object to
the attribution to Hudson of relevant conduct in the determination of the drug
quantity at sentencing, fails to demonstrate any error by the district court. See
Strickland v. Washington, 466 U.S. 668, 687 (1987); United States v. Rhine,
583 F.3d 878, 885-89 (5th Cir. 2009).
      Because our review is limited to issues for which a certificate of
appealability has been granted, other uncertified issues raised by Hudson have
not been considered. See 28 U.S.C. § 2253(c). The judgment is AFFIRMED.




                                        2